Exhibit 10.9

FIRST AMENDMENT TO THE

FIRST STATE BANCORPORATION 2003 EQUITY INCENTIVE PLAN

1. Recitals. Pursuant to its authority under Section 13.1 of the First State
Bancorporation 2003 Equity Incentive Plan (the “Plan”), First State
Bancorporation wishes to revise certain provisions of the Plan.

2. Amendment of Plan. The following amendment to the Plan is adopted, effective
as provided in Paragraph 3 below:

 

  A. Section 5.2 is amended in its entirety to read as follows:

INDIVIDUAL LIMIT. Subject to the provisions of Section 5.4 relating to
adjustments upon changes in the shares of Stock, no Participant shall be
eligible to be granted Awards covering more than 20% of the shares of Stock then
available under the Plan during any calendar year.

3. Effective Date. This First Amendment shall be effective as of the Effective
Date of the Plan.

4. Terms and Conditions of Plan. Except for the amendment in paragraph 2, all
terms and conditions of the Plan are unamended and shall remain in full force
and effect.

[Next page is execution page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, First State Bancorporation has caused this First Amendment
to be executed by its duly authorized officer as of the date set forth below.

 

FIRST STATE BANCORPORATION By:  

/s/ Marshall Martin

Title:   Executive VP, Corporate Counsel,   Secretary Date: April 16, 2004